 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   FAROOQ ABDUL ALEEM,                               No. 2:18-cv-1210 KJM CKD P
12                     Plaintiff,
13          v.                                         ORDER
14   J. LIZARRAGA, et al.,
15                     Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

18   U.S.C. § 1983. By order filed April 23, 2019, the undersigned screened the complaint and gave

19   plaintiff the option to proceed on the complaint as screened or to amend the complaint. (ECF No.

20   10 at 11.) Plaintiff opted to amend the complaint (ECF No. 14) and was given thirty days to file

21   an amended complaint (ECF No. 15). After plaintiff failed to file an amended complaint, he was

22   given one more opportunity to do so and warned that if he failed to file an amended complaint,

23   the court would assume that he was choosing to proceed on the complaint as screened. (ECF No.

24   16.) After plaintiff once again failed to file an amended complaint, findings and

25   recommendations were issued to dismiss the non-cognizable claims without prejudice and service

26   was ordered on the surviving claims. (ECF No. 18.)

27          Plaintiff has now filed a motion for an extension of time to file an amended complaint.

28   (ECF No. 21.) Due to delays caused by plaintiff having to mail filings to the court, even though
                                                       1
 1   the motion was mailed on September 9, 2019, it was not docketed until September 17, 2019, after

 2   the complaint was ordered served and it was recommended that the non-cognizable claims be

 3   dismissed. However, even with the benefit of the prison mailbox rule, plaintiff’s motion for

 4   extension was untimely. He also failed to provide any explanation for why he let both the thirty

 5   and twenty-one-day deadlines for filing an amended complaint pass without requesting more

 6   time. However, given that this case is still in its early stages, and the fact that recommendation

 7   for dismissal was without prejudice, the motion for extension will be granted. The findings and

 8   recommendations recommending that the non-cognizable claims be dismissed will be withdrawn,

 9   and plaintiff will have one more opportunity to file an amended complaint. Plaintiff is cautioned

10   that in the future, motions for extension of time must be filed before the deadline passes or they

11   may be denied. He is also advised that if he fails to file an amended complaint, this case will

12   proceed on the original complaint as screened, and it will be recommended that the due process

13   claims, all claims against defendants Ashe and Lizarraga, and the deliberate indifference claim

14   against defendant Weiss for prescribing acetaminophen with codeine instead of morphine be

15   dismissed without prejudice.

16          Accordingly, IT IS HEREBY ORDERED that:

17          1. Plaintiff’s motion for an extension of time (ECF No. 21) is granted. No further

18   extensions of time will be granted absent a showing of extraordinary circumstances.

19          2. The September 17, 2019 findings and recommendations recommending dismissal

20   without prejudice of the due process claims, all claims against defendants Ashe and Lizarraga,
21   and of the deliberate indifference claim against Weiss for prescribing acetaminophen with

22   codeine instead of morphine (ECF No. 18) are withdrawn.

23          3. Plaintiff shall have thirty days from the service of this order to file an amended

24   complaint as outlined in the April 23, 2019 screening order. If plaintiff fails to file an amended

25   complaint, the case will proceed on the original complaint as screened and the undersigned will

26   ////
27   ////

28   ////
                                                      2
 1   recommend dismissal without prejudice of the due process claims, all claims against defendants

 2   Ashe and Lizarraga, and of the deliberate indifference claim against Weiss for prescribing

 3   acetaminophen with codeine instead of morphine.

 4   Dated: September 18, 2019
                                                     _____________________________________
 5
                                                     CAROLYN K. DELANEY
 6                                                   UNITED STATES MAGISTRATE JUDGE

 7

 8

 9   13:alee1210.withdraw

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     3
